   Case 19-01725-5-DMW                   Doc 13 Filed 04/18/19 Entered 04/18/19 12:00:45          Page 1 of 1
VAN−105 Order Regarding Status Conference − Rev. 01/05/2016

                             UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
John S. Won                                                   CASE NO.: 19−01725−5−DMW
92 Blue Violet Way
Durham, NC 27713                                              DATE FILED: April 16, 2019

                                                              CHAPTER: 11




                                     ORDER REGARDING STATUS CONFERENCE

A status conference pursuant to 11 U.S.C. § 105(d)(1) to discuss the procedures outlined in the order to
file plan and disclosure statement has been held. No objection to the deadline or the procedure previously
established was presented. Accordingly, the debtor must file a plan and disclosure statement within the
time set by the prior order.

The court will review the plan and disclosure statement when it is filed and, if it is acceptable, the
disclosure statement will be conditionally approved. The hearing on approval of the disclosure statement
will be combined with the hearing on confirmation of the plan.

DATED: April 18, 2019

                                                                 David M. Warren
                                                                 United States Bankruptcy Judge
